Case 19-02033-VFP          Doc 45        Filed 05/29/20 Entered 05/29/20 17:04:19       Desc Main
                                        Document      Page 1 of 14



 UNITED STATES BANKRUPTCY COURT
 FOR THE DISTRICT OF NEW JERSEY

 RABINOWITZ, LUBETKIN & TULLY,
 L.L.C.
 293 Eisenhower Parkway, Suite 100
 Livingston, New Jersey 07039
 Telephone: (973) 597-9100
 Facsimile: (973) 597-9119
 Jonathan I. Rabinowitz
 John J. Harmon
 Counsel for Jeffrey A. Lester, Chapter 7 Trustee
 In re:                                                 Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS, INC., et al.,                  Judge: Vincent F. Papalia, U.S.B.J.

                                         Debtors.       Chapter 7
                                                        (Jointly Administered)

 IMMUNE PHARMACEUTICALS, INC.;
                                                        Adv. Proc. No. 19-02033
 IMMUNE PHARMACEUTICALS, LTD.;
 CYTOVIA, INC.; IMMUNE ONCOLOGY
                                                        Hearing Date and Time:
 PHARMACEUTICALS, INC.; MAXIM
                                                        June 1, 2020 at 10:00 a.m.
 PHARMACEUTICALS, INC.; IMMUNE
 PHARMACEUTICALS USA CORP.; and THE
 OFFICIAL COMMITTEE OF UNSECURED
 CREDITORS OF IMMUNE
 PHARMACEUTICALS, INC., et al.,

                          Plaintiffs,

 v.

 DISCOVER GROWTH FUND, LLC,

                          Defendant.

          TRUSTEE’S REPLY IN FURTHER SUPPORT OF MOTION PURSUANT
           TO F.R.B.P. 9023 FOR RECONSIDERATION OF ORDER DENYING
             PARTIAL SUMMARY JUDGMENT UNDER 11 U.S.C. § 510(b)

          Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc., et

al. (the “Debtors”), by and through his counsel, Rabinowitz, Lubetkin & Tully, L.L.C.,
Case 19-02033-VFP        Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19             Desc Main
                                  Document      Page 2 of 14



respectfully submits this reply to the opposition (the “Opposition”) filed by Discover Growth

Fund, LLC (“Discover”) to the Trustee’s motion (the “Motion”) for reconsideration pursuant to

F.R.B.P. 9023 of the Court’s Order denying the Plaintiffs’ motion for partial summary judgment

under 11 U.S.C. § 510(b).

                                     LEGAL ARGUMENT

I. The Trustee’s Motion Satisfies the Standard for Reconsideration

       As set forth in the Motion, where a party seeks reconsideration of an interlocutory order,

the Court may grant reconsideration when it is ‘consonant with justice to do so’” without

applying the traditional three-part test under F.R.C.P. 59. Qazizadeh v. Pinnacle Health Sys., 214

F. Supp. 3d 292, 295 (M.D. Pa. 2016); St. Mary's Area Water Auth. v. St. Paul Fire & Marine

Ins. Co., 472 F.Supp.2d 630, 632 (M.D. Pa. 2007). Discover fails to provide any authority to

refute this proposition. Further, as Discover acknowledges in its discussion of the S.P. Richards

decision, the ability to reconsider prior interlocutory orders can be rooted in the court’s inherent

powers. See S.P. Richards Co. v. Arora, 2019 WL 4127147, at *2. In S.P. Richards, although the

Court noted the three part test traditionally applicable to F.R.C.P. 59 motions, the court did not

ultimately apply that test. Id. at *4. The cases cited by Discover in its argument to strictly apply

the traditional three-part standard applicable to final judgments address final orders rather than

interlocutory orders. See Carmichael v. Everson, 2004 WL 1587894 (D.N.J. May 21, 2004); N.

River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194 (3d Cir. 1995).

       Discover asserts that the Trustee should have brought his motion under F.R.B.P. 9024

and F.R.C.P. 60(b), relying on S.P. Richards and its discussion of the advisory committee notes

to the Rule. However, F.R.C.P. 60(b) explicitly applies only to final judgments and orders.

F.R.B.P. 9024 provides without any qualification that F.R.C.P. 60 is applicable in bankruptcy




                                                 2
Case 19-02033-VFP        Doc 45     Filed 05/29/20 Entered 05/29/20 17:04:19             Desc Main
                                   Document      Page 3 of 14



cases. F.R.B.P. 9024 does not state that it applies to all orders of the bankruptcy court. The

advisory committee notes of the Federal Rules cannot contradict the plain meaning of the text of

a Rule. Bus. Guides, Inc. v. Chromatic Commc'ns Enterprises, Inc., 498 U.S. 533, 540 (1991);

Pavelic & LeFlore v. Marvel Entm't Grp., 493 U.S. 120, 123 (1989); United States v. Nahodil,

36 F.3d 323, 328 (3d Cir. 1994) (“Although advisory committee notes are due some deference,

they cannot be allowed to contradict the express language of a Rule and its authorizing statute.”)

Therefore, Discover’s argument is unavailing. Further, where a motion for reconsideration of a

final order is brought within the time limit of F.R.C.P. 59, courts treat motions filed under

F.R.C.P. 60 as motions under F.R.C.P. 59. See Lopez v. Corporacion Azucarera de Puerto Rico,

938 F.2d 1510, 1514 (1st Cir. 1991); Finch v. City of Vernon, 845 F.2d 256, 258-59 (11th Cir.

1988). Still further, unlike F.R.C.P. 60(b), F.R.C.P. 59(e) does not explicitly state that it applies

only to final judgments, but simply to judgments. Thus, the Trustee submits the motion was

properly filed under F.R.B.P. 9023 and F.R.C.P. 59, and that in light of the interlocutory nature

of the order, the “consonant with justice” standard is the appropriate standard for review.

Qazizadeh v. Pinnacle Health Sys., 214 F. Supp. 3d 292, 295 (M.D. Pa. 2016); St. Mary's Area

Water Auth. v. St. Paul Fire & Marine Ins. Co., 472 F.Supp.2d 630, 632 (M.D. Pa. 2007).

       Although Discover cites caselaw for the proposition that a motion for reconsideration

may not raise issues previously considered by the Court, such opinions were written in the

context of denials of motion for reconsideration, and all such cases appear to have been district

court decisions. However, courts that grant motions for reconsideration do not appear to strictly

apply this condition. See, e.g., Atl. States Legal Found., Inc. v. Karg Bros., 841 F. Supp. 51, 54

(N.D.N.Y. 1993) (“after reconsidering its prior analysis in the context of the relevant statutory

scheme, and with a better understanding of the interrelationship between the limitations imposed




                                                 3
Case 19-02033-VFP        Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19            Desc Main
                                  Document      Page 4 of 14



on indirect dischargers and publicly owned treatment works, the court believes that its earlier

ruling was in error”). The Trustee has presented facts and arguments which give the Court a

better understanding that the Debenture is a security for purposes of the Bankruptcy Code and

the Securities Acts, and that Discover’s claim arises from the purchase of a security. Thus, to the

extent the Court accepts the Trustee’s argument that its denial of the Summary Judgment Motion

was erroneous, the Court may grant the within Motion. Finally, as set forth in the Motion, to the

extent the Court applies the traditional three part test under F.R.C.P. 59(e), the Trustee

respectfully submits that the Court’s decision on the Partial Summary Judgment Motion is

predicated on a clear error of law, warranting reconsideration.

       Discover’s claim that it will be prejudiced if the Court grants reconsideration is

unsupportable. Although Discover is correct that reconsideration would result in a decision on

the merits that is negative to Discover, the mere fact that reconsideration will have a negative

outcome on the merits cannot be the type of prejudice that is relevant to the test for

reconsideration, because every reconsideration of an order results in a negative outcome to the

movant’s adversary, and reconsideration could never be granted. Contrary to Discover’s

argument, it is clear that the relevant type of prejudice to be considered by a court is loss of

evidence, S.P. Richards, supra, at *5, or presumably a party’s change in position in reliance on

the judgment. Neither of those conditions obtain here, and therefore Discover has failed to

demonstrate it will suffer any prejudice if the Court grants reconsideration.

II. Discover is Incorrect that 11 U.S.C. § 101(49)(A) does not Control the Meaning of the
Term Security in 11 U.S.C. § 510(b)

       Discover does not provide a plausible basis to conclude that the meaning of the term

“security” in 11 U.S.C. § 510(b) should be determined without reference to the definition of that

term in 11 U.S.C. § 101(49)(A). Discover’s attempts to distinguish the caselaw cited by the



                                                 4
Case 19-02033-VFP        Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19             Desc Main
                                  Document      Page 5 of 14



Trustee in support of this principle of statutory construction are all based on alleged factual

distinctions, but Discover fails to make an affirmative case for a coherent alternative definition

of the term. Discover cannot point to a case where a court declines to apply the plain meaning of

the Bankruptcy Code’s definition of the term “security,” or any analogous case in which courts

decline to apply the meanings of other terms defined by the Bankruptcy Code. Discover’s

argument that the Debenture “remains a debt obligation” does not preclude a finding that the

Debenture is a security. In addition its broad definition of the term “security”, the Bankruptcy

Code also provides a definition of an “equity security” specifically for equity interests. 11 U.S.C.

§ 101(16). Thus, if Congress had intended 11 U.SC. § 510(b) to only subordinate claims based

on securities that are equity interests rather than debt obligations, Congress would have used the

term “equity security.” Discover’s construal of the term “security” to exclude debt obligations

contradicts unambiguous statutory language, and ignores the coherent and consistent scheme

provided by the Bankruptcy Code’s distinction between a “security” and an “equity security.”

See Robinson v. Shell Oil Co., 519 U.S. 337, 340-41 (1997). Discover’s argument for

disregarding 11 U.S.C. § 101(49)(a)’s definition of “security” in 11 U.S.C. § 510(b) must

therefore be rejected. Accordingly, as set forth in the Motion, when interpreting the term

“security” for purposes of 11 U.S.C. 510(b), the Court is bound by the definition set forth in 11

U.S.C. § 101(49)(A).

III. Discover is Incorrect that the Debenture is not a Security Under Securities Law

       Discover is incorrect that the four part test which Reves articulated for notes is applicable

to the Debenture. The Supreme Court developed the Reves test to determine whether a note, as

distinguished from other types of enumerated instruments, falls within the Securities Acts’

definition of the term “security”. Before articulating this test, the Supreme Court noted that




                                                 5
Case 19-02033-VFP         Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19            Desc Main
                                   Document      Page 6 of 14



“Congress’ purpose in enacting the securities laws was to regulate investments, in whatever form

they are made and by whatever name they are called. A commitment to an examination of the

economic realities of a transaction does not necessarily entail a case-by case analysis of every

instrument, however.” Reves v. Ernst & Young, 494 U.S. at 61. The Supreme Court recalled a

prior decision, Landreth Timber, in which it developed a test specifically to determine whether

stocks fall within the definition of securities. Id. at 62 (citing Landreth Timber Co. v.

Landreth, 471 U.S. 681 (1985)). In Landreth Timber, the Supreme Court held that

       an instrument bearing the name “stock” that, among other things, is negotiable,
       offers the possibility of capital appreciation, and carries the right to dividends
       contingent on the profits of a business enterprise is plainly within the class of
       instruments Congress intended the securities laws to cover. Landreth Timber does
       not signify a lack of concern with economic reality; rather, it signals a recognition
       that stock is, as a practical matter, always an investment if it has the economic
       characteristics traditionally associated with stock. Even if sparse exceptions to
       this generalization can be found, the public perception of common stock as the
       paradigm of a security suggests that stock, in whatever context it is sold, should
       be treated as within the ambit of the Acts.

Ibid. (citing Landreth Timber, supra, 471 U.S. at 687, 693). The Supreme Court contrasted a

‘stock’, “the quintessence of a security,” with a ‘note’, which “may now be viewed as a

relatively broad term that encompasses instruments with widely varying characteristics,

depending on whether issued in a consumer context, as commercial paper, or in some other

investment context.” Ibid. Due to this distinctively broad range of meanings commonly assigned

to the term ‘note,’ the Supreme Court found that the Securities Acts’ definition of “security”

“should not be interpreted to mean literally ‘any note,’ but must be understood against the

backdrop of what Congress was attempting to accomplish in enacting the Securities Acts.”

Ibid.at 63. Accordingly, the four part test developed in Reves is not meant to apply to every type

of instrument listed in the Securities Acts’ definition of a “security.”



                                                  6
Case 19-02033-VFP        Doc 45     Filed 05/29/20 Entered 05/29/20 17:04:19             Desc Main
                                   Document      Page 7 of 14



       Significantly, under the principles set by the Supreme Court in Reves, the ultimate

question that must be answered to determine whether an instrument is a security is whether the

instrument is an investment. 494 U.S. at 68-9 (“We have consistently identified the fundamental

essence of a ‘security’ to be its character as an “investment.”) The four part test is only necessary

where characteristics of a particular note rebut the starting presumption that the note is an

investment. Id. at 65. Thus, the four part test is not even applicable to all notes, let alone all

instruments defined as securities by the Securities Acts.

       The term ‘debenture’ does not have the same broad range of meaning as does ‘note,’ and

is customarily grouped with stocks and bonds as an example of an ordinary investment security.

In Landreth Timber, the Supreme Court relied on its prior decision in Securities Industry for its

observation that ‘note’ is a “broad term that encompasses instruments with widely varying

characteristics . . . .” Landreth Timber, supra, 471 U.S. at 694 (citing Securities Industry Ass'n v.

Bd. of Governors of Fed. Reserve Sys., 468 U.S. 137, 150 (1984)). In Securities Industry, in turn,

the Supreme Court, construing the Glass-Steagall Act, contrasted the term ‘note’ with the terms

‘stocks,’ ‘bonds,’ and ‘debentures’ as examples of instruments commonly recognized as

securities. Securities Industry, supra, 471 U.S. at 149 (“It is common ground that the terms

“stocks,” “bonds,” and “debentures” do not encompass commercial paper.”)

       Discover fails to identify a single decision in which a court applied the Reves test to a

debenture, or any instrument other than a note. Debentures do not have the same widely varying

characteristics as notes. The family resemblance test adopted by Reves is based on “a list of

instruments commonly denominated “notes” that nonetheless fall without the “security”

category.” Reves, 494 U.S. at 65. This list includes

       the note delivered in consumer financing, the note secured by a mortgage on a
       home, the short-term note secured by a lien on a small business or some of its


                                                 7
Case 19-02033-VFP        Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19             Desc Main
                                  Document      Page 8 of 14



       assets, the note evidencing a ‘character’ loan to a bank customer, short-term notes
       secured by an assignment of accounts receivable, or a note which simply
       formalizes an open-account debt incurred in the ordinary course of business
       (particularly if, as in the case of the customer of a broker, it is collateralized).

Ibid. (quoting Exchange Nat. Bank of Chicago v. Touche Ross & Co., 544 F.2d 1126, 1137 (2d

Cir. 1976)). Debentures are not commonly, if ever, used as alternatives or substitutes in these

contexts.

       A careful examination of Reves, and the cases on which it relies, reveal that the

Debenture is a security as defined by the Securities Acts. The Debenture is indisputably an

investment. In his certification filed in support of Discover's motion for relief from the automatic

stay, Discover’s principal described himself as a “manager of investment advisors to institutional

investors” and stated “We have often invested in distressed, turnaround and other high-risk

situations, including pre-clinical and clinical-stage pharmaceutical companies, where it is

particularly important to understand the development of and place an accurate value on the

intellectual property assets in the development stage.” (See 2/25/2019 Dec. of John C. Kirkland,

the relevant portions of which are annexed hereto as Exhibit “A” at ¶7). Discover’s principal

went on to describe the Securities Purchase Agreement, which included the Debenture, as an

investment. (See Id. at ¶13, and sub-heading C. – “2018 Investment in the Debtor”). Moreover,

in his opposition to the first motion for partial summary judgment filed by the Debtor and the

Committee, Discover’s principal reiterated that the Debenture is an investment, stating “Funds

advised by DFM have invested $13 million in cash in Immune over five years, including the

Debenture issued to Discover on October 9, 2018.” (See 2/12/2020 Dec. of John C. Kirkland, the

relevant portion of which is annexed hereto as Exhibit “B”, at ¶8).

       For the foregoing reasons, the four part test in Reves is not applicable to the Debenture,

because the test applies specifically to notes rather than debentures, and because Discover has


                                                 8
Case 19-02033-VFP         Doc 45      Filed 05/29/20 Entered 05/29/20 17:04:19              Desc Main
                                     Document      Page 9 of 14



admitted that the Debenture was an investment, which Reves states is dispositive on the issue of

whether a note is a security, and thus obviates the need for the four part test. Finally, to the extent

the Court determines the four part test is applicable, the Debenture qualifies as a security under

that test for the reasons set forth in the Motion.

IV. Discover is Incorrect that the Definitions in the SPA Are Irrelevant to the
Determination of Whether the Debenture is a Security

        Discover repeatedly urges the Court to look beyond the text and definitions of the SPA to

additional facts and circumstances which Discover believes help its argument. However, as set

forth in the Motion, the SPA and the Debenture are contracts, and the intent of the parties to a

contract is determined by the plain meaning of the text of the contract. Sunshine Shopping Ctr.,

Inc. v. Kmart Corp., 85 F. Supp. 2d 537, 540 (D.V.I. 2000). The only time a Court may resort to

parol evidence to ascertain the parties’ intent is where the text of the contract is ambiguous. Ibid.

Here, Discover has failed to identify any ambiguity in the text of the SPA or the Debenture that

requires consideration of parol evidence. Further, the SPA contains a merger and integration

clause providing that the SPA, and all documents executed in connection with the SPA,

“contains the entire agreement and understanding of the parties, and supersedes all prior and

contemporaneous      agreements,     term   sheets,      letters,   discussions,   communications   and

understandings, both oral and written, which the parties acknowledge have been merged into this

Agreement. (See Section VII.G of the Debenture, annexed as Exhibit H to the Rabinowitz Cert.

submitted in support of the Motion). Thus, Discover is barred by the plain language of the SPA

from introducing testimony regarding the parties’ intent that contradicts the terms and provisions

of the SPA. Moreover, as set forth above Discover has admitted on the record that its intent was

that the Debenture was an investment, which conclusively establishes that the Debenture is a

security. Reves, 494 U.S. at 68-9.



                                                     9
Case 19-02033-VFP        Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19              Desc Main
                                  Document     Page 10 of 14



V. Discover is Incorrect that the Conversion Feature is Irrelevant to Whether the
Debenture is a Security

       The conversion feature in the Debenture effectuated Discover’s ability to obtain equity in

the Debtor at will, and functioned as a stock option that allowed Discover to purchase the

Debtor’s stock at extremely advantageous prices. Discover provides a self-serving statement that

it never intended to convert and hold the stock for investment, and thus was never going to have

the upside potential of an equity holder. The assertion that an at-will ability to obtain equity

interest in a company does not provide potential upside to an investor is self-refuting. Moreover,

it is undisputed that when Discover did convert $530 of the Debenture into stock, it sold the

stock for approximately $40,000, thus demonstrating that Discover negotiated for upside

potential. (See Discover’s Responsive Statement of Material Facts, Response to Statement 12 at

p. 5-6, annexed hereto as Exhibit “C”).

VI. Discover Fails to Refute the Demonstration that Legislative Intent and Congressional
Policy are Served by Treating a Convertible Debenture as a Security

       Discover describes Professors Slain and Kripke’s claim subordination analysis with

disdain as “an exercise in ideological purity that courts … have rejected where the facts of the

case demonstrate that a claim is based upon a debt.” (Discover Opposition at p. 18-19). The

Trustee’s Motion provides substantial caselaw recognizing the Slain and Kripke’s law review

article was the foundation for Section 510(b). Discover fails to identify a single case that rejects

the Slain-Kripke article and its analysis. There is no question in this case Discover bargained for

the opportunity to share in profits to the exclusion of creditors by obtaining the ability to convert

the Debenture into stock at any time in its sole discretion. (See Section I.G.1.a of the Debenture,

a copy of which is annexed as Exhibit H to the Rabinowitz Cert. in support of the Motion).




                                                 10
Case 19-02033-VFP       Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19            Desc Main
                                 Document     Page 11 of 14



Accordingly, it is clear that the Trustee’s position is supported by legislative intent and

Congressional policy.

VII. Discover Fails to Rebut Application of the Third Circuit’s “But For” Test Adopted in
Telegroup

       In Telegroup, the Third Circuit held that where a claim would not have arisen “but for” a

party’s purchase of a security, and the party alleges a breach of the security instrument, the

party’s claim “arises from” the purchase or sale of a security and therefore must be subordinated

under 11 U.S.C. § 510(b). In re Telegroup, Inc., 281 F.3d 133 (3rd Cir. 2002). In so holding, the

Third Circuit acknowledged it was adopting the broad reading of the statute proposed by the

Debtor. Id. at 135-36. Discover attempts to escape the broad reach of the Telegroup test by

arguing that the claim in Telegroup was brought by a shareholder, and its claim is based on the

Debenture rather than the SPA, and the majority of the Debenture was not converted into stock.

However, as set forth above, the Debenture is a security, and therefore it is irrelevant that

Discover relies on the Debenture rather than the SPA to assert its claim. Moreover, in a case

cited with approval by the Third Circuit in Telegroup, the Ninth Circuit explicitly held that

claims based on promissory notes executed in connection with stock purchase agreements must

be subordinated, thus negating Discover’s attempt at distinguishing its claim in this case. See In

re Betacom of Phoenix, Inc., 240 F.3d 823, 832 (9th Cir. 2001) (“If the promissory note claims

are linked to the Merger Agreement, they should be subordinated along with the breach of

contract claim.”)

       Further, Discover’s argument fails to acknowledge the inextricable link between the SPA

and the Debenture, and the true nature of its investment in the Debtor. It is undisputed that the

Debenture was drafted and executed as an exhibit to the SPA. The disparity between Discover’s

investment of $2 million in the Debtor, and Discover’s claim against the Debtor in excess of $14



                                               11
Case 19-02033-VFP         Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19            Desc Main
                                   Document     Page 12 of 14



million, underscores that Discover’s claim arises from the purchase of a security rather than a

simple debt obligation.

       Further, a review of the SPA demonstrates that the default giving rise to Discover’s

damage claim arose under the SPA. They include the failure to perform under the Debenture

(Section V.G.(a) of the SPA), and the failure to register securities as required under the SPA

(Section VI.A. of the SPA). Still further, the security interest on which Discover relies in

asserting a secured claim was granted in the SPA, not in the Debenture, and the Debtor’s

bankruptcy filing was precipitated by Discover’s steps to enforce its security interest under the

SPA. (See Section V of the SPA).

       A review of the SPA and the Debenture in the context of applicable securities laws and

regulations further confirms why Discover’s argument is erroneous because the Debenture and

the SPA are so inextricably bound such that the failure to perform under the Debenture is a

failure to perform under the SPA. As the Court is well aware, the Debenture is a convertible

debenture. The Debenture gives Discover the right to convert any portion of the Debenture into

stock at any time in its sole discretion. (See Section I.G.1.a. of the Debenture, annexed as Exhibit

H to the Rabinowitz Cert.) Thus, the Debenture functions as a stock option that Discover can

exercise at any time. However, the Debenture contains one significant restriction on Discover’s

conversion rights. Section I.G.7. of the Debenture imposes an issuance limitation that prohibits

the Debtor from issuing stock to Discover to the extent that such stock issuance “ would result in

Holder owning more than 4.99% of all Common Stock outstanding immediately after giving effect to

such issuance, as determined in accordance with Section 13(d) of the Exchange Act and the rules and

regulations promulgated thereunder ….” This limitation indicates why Discover chose to invest in

the Debtor via a convertible debenture.




                                                12
Case 19-02033-VFP        Doc 45    Filed 05/29/20 Entered 05/29/20 17:04:19            Desc Main
                                  Document     Page 13 of 14



       Section 13(d) of the Exchange Act requires a person who becomes a beneficial owner of

more than 5% of a class of equity securities to file a disclosure statement with the SEC within ten

days after such acquisition. See 15 U.S.C. § 78m(d). “Section 13(d) and the rules promulgated

thereunder are reporting requirements intended to provide investors with early warnings of

potential changes in control. … The beneficial ownership threshold established for disclosure of

shareholder control under Section 13(d) is based on, at least in part, the power over corporate

affairs associated with significant equity ownership. This power also implicates access to inside

information and the potential for insider trading.” Levy v. Southbrook Int'l Investments, Ltd., 263

F.3d 10, 15–16 (2d Cir. 2001). In addition, Section 16(b) of the Exchange Act imposes strict

liability on short swing trading by a person who is a beneficial owner of more than 10% of a

class of equity securities, and who sells equity securities within six months after their purchase.

Id. at 14. Thus, an investor may legally circumvent the strict liability penalties of Section 16(b)

and the reporting requirements of Section 13(d) by investing in a convertible debenture, and

converting the debenture in a piecemeal fashion over time. See Lerner v. Millenco, L.P., 23 F.

Supp. 2d 345, 347 (S.D.N.Y. 1998)

       Here, Discover invested in the Debtor via a convertible debenture in order to obtain

equity exposure in the Debtor while legally circumventing the reporting requirements of Section

13(d) and the short swing trading prohibition of Section 16(b) of the Exchange Act. A reasonable

inference from Discover’s claim is that it is based on the trading profit opportunities that

Discover bargained for in the SPA, and that were lost when the Debtor failed to register its stock,

and its stock value declined.




                                                13
Case 19-02033-VFP         Doc 45     Filed 05/29/20 Entered 05/29/20 17:04:19             Desc Main
                                    Document     Page 14 of 14



          Accordingly, for foregoing reasons, Discover’s claim would not have arisen “but for” its

execution of the SPA and the Debenture, and therefore arises from the purchase or sale of a

security for purposes of 11 U.S.C. § 510(b). Telegroup, supra, 281 F.3d at 143.

VIII. Discover Fails to Identify a Dispute of Material Fact

          Discover asserts that there are material factual disputes that preclude summary judgment

in the Trustee’s favor, but is unable to identify a single factual dispute of material fact. There are

no disputes over material facts. The only disputes with respect to the Trustee’s § 510(b) claim

are conclusions of law with regards to the characterizations of the SPA, the Debenture, and the

other documents executed by the parties in connection with the SPA. Thus, the disputes in this

case turn entirely on questions of law, and do not require the resolution of any further factual

issues.

                                           CONCLUSION

          For the foregoing reasons, the Trustee respectfully requests that the Court overrule the

Opposition, grant the Motion and enter an Order for partial summary judgment (i) subordinating

Discover’s Claim pursuant to 11 U.S.C. § 510(b) to the same priority of claims of holders of

common stock, (ii) transferring to the estate any lien securing Discover’s subordinated Claim

pursuant to 11 U.S.C. § 510(c), and (iii) granting such other relief as is just.



                                                RABINOWITZ, LUBETKIN & TULLY, LLC
                                                Counsel to Jeffrey A. Lester, Chapter 7 Trustee

                                                By:     /s/ Jonathan I. Rabinowitz
                                                        JONATHAN I. RABINOWITZ
Dated: May 29, 2020




                                                   14
